Citation Nr: 1147173	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic renal failure, including as due to exposure to ionizing radiation.

2.  Entitlement to service connection for colon disability, including as due to exposure to ionizing radiation.

3.  Entitlement to service connection for lupus, including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

REMAND

The Veteran had active military service from February 1945 to June 1946.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the Veteran's claims for service connection for chronic renal failure, a colon disability, and lupus.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The Board subsequently remanded the case in July 2009 for further evidentiary development and adjudication.  The Board notes that in October 2011, after the Board's July 2009 remand but before the case was returned to the Board, the Veteran asked for a hearing before a member of the Board.  His representative indicated that the Veteran desired that the hearing be conducted by way of videoconference.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2011).  

In view of the foregoing, the case is REMANDED for the following action:

The RO must schedule the Veteran for a videoconference hearing before a member of the Board.  The RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011), and give the Veteran and his representative opportunity to prepare for the hearing.  The claims file must thereafter be returned to the Board in advance of the hearing.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

